Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  AMY BETIT,
  individually and on behalf of all
  others similarly situated,                                          CLASS ACTION

          Plaintiff,                                                  JURY TRIAL DEMANDED

                                                                      CASE # 0:19cv62394

  v.

  WORLD TRAVEL HOLDINGS, INC.,

          Defendant.
                                                  /

                                     CLASS ACTION COMPLAINT

          Plaintiff Amy Betit brings this class action against World Travel Holdings, Inc., and alleges

  as follows upon personal knowledge as to herself and her own acts and experiences, and, as to all

  other matters, upon information and belief, including investigation conducted by her attorneys.

                                       NATURE OF THE ACTION

          1.       This is a putative class action under Florida’s Electronic Mail Communications Act,

  Fla. Stat. §§ 668.601-668.610 (“FEMCA”).

          2.       FEMCA “is intended to promote the integrity of electronic commerce and shall be

  construed liberally in order to protect the public and legitimate businesses from deceptive and

  unsolicited commercial electronic mail.” Fla. Stat. § 668.601.

          3.       In pertinent part, FEMCA prohibits the transmission from a computer in Florida, or to

  an electronic mail address that is held by a resident of Florida, of any e-mail that contains false or

  misleading information in the subject line. See Fla. Stat. § 668.603(1)(c).

          4.       Defendant, among other things, sells cruise travel packages to consumers. To solicit

  new customers, Defendant sends misleading spam e-mails with no regard for the rights of the recipients of those
                                                    2
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 10



  e-mails.

             5.    Spam e-mails like Defendant’s undermine the integrity of electronic commerce in

  Florida.

             6.    As described below, Defendant caused thousands of misleading e-mails to be sent to

  Plaintiff and Class Members, causing them injuries, including lost productivity and resources,

  annoyance, consumption of valuable digital storage space, and/or financial costs.

             7.    Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                     JURISDICTION AND VENUE

             8.    This Court has personal jurisdiction over Defendant pursuant to Fla. Stat. § 668.606(4).

             9.    This court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2). Plaintiff seeks

  $500.00 in damages for each violation, which, when aggregated among a proposed class numbering in

  the thousands, or more, exceeds the $5,000,000.00 threshold for federal court jurisdiction under the

  Class Action Fairness Act (“CAFA”).

             10.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

  Defendant is deemed to reside in any judicial district in which it is subject to personal jurisdiction, and

  because a substantial part of the events or omissions giving rise to the claim occurred in this District.

                                                 PARTIES

             11.   Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Broward County, Florida.

             12.   Defendant is a foreign corporation with its principal place of business located at 100

  Fordham Road, Building C, Wilmington MA 01887.



                                                       2
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 10



                 FLORIDA’S ELECTRONIC MAIL COMMUNICATIONS ACT

          13.     In pertinent part, FEMCA prohibits the following:

                  (1) Initiate or assist in the transmission of an unsolicited
                  commercial electronic mail message from a computer located in this
                  state or to an electronic mail address that is held by a resident of this
                  state which:

                    *                               *                               *

                  (c) Contains false or misleading information in the subject line;

  Fla. Stat. § 668.603 (emphasis supplied).

          14.     Under section 668.602(3), “[c]ommercial electronic mail message” is “an electronic

  mail message sent to promote the sale or lease of, or investment in, property, goods, or services related

  to any trade or commerce...” Fla. Stat. § 668.602(3).

          15.     Under section 668.602(14), “[u]nsolicited commercial electronic mail message” is “any

  commercial electronic mail message that is not a transactional or relationship message and is sent to a

  recipient without the recipient’s affirmative or implied consent.” Fla. Stat. § 668.602(14).

          16.     A “prevailing plaintiff” in an action under FEMCA is entitled:

                  (a)   An injunction to enjoin future violations of s. 668.603.

                  (b) Compensatory damages equal to any actual damage proven by
                  the plaintiff to have resulted from the initiation of the unsolicited
                  commercial electronic mail message or liquidated damages of $500
                  for each unsolicited commercial electronic mail message that
                  violates s. 668.603.

                  (c) The plaintiff’s attorney’s fees and other litigation costs
                  reasonably incurred in connection with the action.

  Fla. Stat. § 668.606(3).

          17.     FEMCA provides for a private right of action, allowing consumers like Plaintiff here to

  seek the relief outlined in section 668.606(3).



                                                        3
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 10



          18.     Specifically, section 668.6075 provides:

                  Unfair and deceptive trade practices.—A violation of s. 668.603 shall
                  be deemed an unfair and deceptive trade practice within the meaning of
                  part II of chapter 501. In addition to any remedies or penalties set forth
                  in that part, a violator shall be subject to the penalties and remedies
                  provided for in this part.

          19.     Thus,    by incorporating Florida’s Deceptive and          Unfair Trade Practices Act

  (“FDUTPA”), Fla. Stat. §§ 501.201-.213, into FEMCA, the Florida Legislature provided consumers a

  civil remedy. Stated differently, the declaration by the Florida Legislature that a FEMCA violation is

  deemed an “unfair and deceptive trade practice” and thus “unlawful,” triggers the private right of action

  afforded under FDUTPA.

          20.     This is further supported by the statute’s reference to a “prevailing plaintiff” and the

  “plaintiff’s attorney’s fees and other litigation costs…” referenced under the section outlining the relief

  available to consumers like Plaintiff. See Fla. Stat. § 668.606(3).

          21.     Legislative history further supports the existence of a private right of action under

  FEMCA. Indeed, the Preamble to the Senate Bill that enacted FEMCA stated that the statute

  “…authorize[s] the department and persons receiving…unsolicited electronic mail to bring an action

  against persons transmitting that mail…” 2004 Fla. Sess. Law Serv. Cha. 2004-233 (S.B. 2574)

  (emphasis supplied).

                                                  FACTS

          22.     Plaintiff has never been on a cruise nor has Plaintiff provided Defendant with her email

  address.

          23.     Notwithstanding, on or about September 24, 2019, Defendant sent an e-mail to Plaintiff

  with the following subject line: “1-Day Exclusive Royal Sale! Up to $1,100 to Spend on Board +

  Hundreds in Discounts.”

          24.     Upon opening Defendant’s e-mail, Plaintiff observed that the only Royal Caribbean
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 10



  offer was one that provided for “$1,000 Cash Back, or up to $750 to Spend Onboard.”

          25.     Thus, Defendant’s claim of a Up to $1,100 to Spend on Board is false or misleading.

          26.     Defendant’s e-mail constitutes an unsolicited commercial electronic mail message

  under FEMCA because (1) it was sent to promote the sale or lease of, or investment in, property, goods,

  or services related to any trade or commerce; and (2) it was sent without Plaintiff’s affirmative or

  implied consent.

          27.     Plaintiff is the sole user of the e-mail address to which Defendant transmitted the

  violative e-mail.

          28.     Defendant’s unsolicited e-mail caused Plaintiff actual harm including lost productivity

  and resources, annoyance, and consumption of valuable digital storage space.

          29.     Plaintiff was induced by the misleading subject line in Defendant’s e-mail to click on

  and view Defendant’s e-mail.

          30.     Plaintiff estimates that she has wasted approximately 30 seconds reviewing Defendant’s

  misleading e-mail.

          31.     Furthermore, Defendant’s e-mail took up approximately 75KB of space on Plaintiff’s

  e-mail inbox. The cumulative effect of unsolicited spam e-mails like Defendant’s poses a real risk of

  ultimately rendering a consumer’s e-mail inbox unusable and/or requiring the consumer to pay for

  additional space.
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 6 of 10



                                          CLASS ALLEGATIONS

                                               PROPOSED CLASS

          32.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  herself and all others similarly situated.

          33.      Plaintiff brings this case on behalf of following Class:

                   All persons within Florida who, within the four years prior to the
                   filing of this Complaint, were sent the same unsolicited commercial
                   electronic mail message sent to Plaintiff, as alleged herein, from
                   Defendant or anyone on Defendant’s behalf.

          34.      Defendant and its employees or agents are excluded from the Class.

          35.      Plaintiff does not know the exact number of members in the Class but believes the Class

  members number in the several thousands, if not more.

                                                 NUMEROSITY

          36.      Upon information and belief, Defendant has sent unsolicited commercial electronic mail

  messages like the ones sent to Plaintiff to thousands of consumers. The members of the Class, therefore,

  are believed to be so numerous that joinder of all members is impracticable.

          37.      The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s records.

                                 COMMON QUESTIONS OF LAW AND FACT

          38.      There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                       (1) Whether Defendant’s e-mails constitute unsolicited commercial electronic mail

                            messages;

                                                       6
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 7 of 10



                       (2) Whether Defendant’s e-mails contain false or misleading information in the

                           subject line;

                       (3) Whether Defendant is liable for damages, and the amount of such damages; and

                       (4) Whether Defendant should be enjoined from such conduct in the future.

          39.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits unsolicited commercial electronic mail messages containing

  misleading subject lines is accurate, Plaintiff and the Class members will have identical claims capable

  of being efficiently adjudicated and administered in this case.

                                              TYPICALITY

          40.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                        PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          41.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                                                SUPERIORITY

          42.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

  The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

  if every member of the Class could afford individual litigation, the court system would be unduly



                                                       7
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 8 of 10



  burdened by individual litigation of such cases.

           43.    The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                             COUNT I
                    Violation of Florida’s Electronic Mail Communications Act
                               (On Behalf of Plaintiff and the Class)

           44.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

           45.    Defendant initiated the transmission of an unsolicited commercial electronic mail

  message to electronic mail addresses held by residents of this state that contained false or misleading

  information in the subject line.

           46.    Defendant failed to secure affirmative or implied consent to transmit the subject e-mails

  to Plaintiff and members of the Class.

           47.    Defendant caused harm to Plaintiff and members of the Class, including lost

  productivity and resources, annoyance, consumption of valuable digital storage space and/or financial

  costs.

           48.    Defendant’s conduct undermined the integrity of electronic commerce in this state.

           49.    Plaintiff and members of the Class are therefore entitled to an injunction to prohibit

  Defendant from further harming consumers, liquidated damages of $500 for each unsolicited

  commercial electronic mail message sent by Defendant to Plaintiff and members of the Class, as

  well as their attorney’s fees and costs.




                                                       8
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 9 of 10



                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Amy Betit, on behalf of herself and the other members of the

  Class, prays for the following relief:

          a.      A declaration that Defendant’s practices described herein violate Florida’s

  Electronic Mail Communications Act;

          b.      An injunction to enjoin future violations of Florida’s Electronic Mail

  Communications Act;

          c.      Liquidated damages of $500 for each unsolicited commercial electronic mail

  message sent to Plaintiff and members of the Class;

          d.      Attorney’s fees and other litigation costs reasonably incurred in connection with

  this action; and

          e.      Such further and other relief the Court deems reasonable and just.

                                            JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.

                             DOCUMENT PRESERVATION DEMAND

          Plaintiff demands that Defendants take affirmative steps to preserve all records, lists, electronic

  databases or other itemization associated with e-mails alleged herein.




                                                      9
Case 0:19-cv-62394-WPD Document 1 Entered on FLSD Docket 09/25/2019 Page 10 of 10



   Date: September 20, 2019
                                       Respectfully Submitted,

                                        /s/ Jibrael S. Hindi                 .
                                       JIBRAEL S. HINDI, ESQ.
                                       Florida Bar No.: 118259
                                       E-mail:      jibrael@jibraellaw.com
                                       THOMAS J. PATTI, ESQ.
                                       Florida Bar No.: 118377
                                       E-mail:      tom@jibraellaw.com
                                       The Law Offices of Jibrael S. Hindi
                                       110 SE 6th Street, Suite 1744
                                       Fort Lauderdale, Florida 33301
                                       Phone:       954-907-1136
                                       Fax:         855-529-9540

                                       COUNSEL FOR PLAINTIFF




                                       10
